Citation Nr: 0209978
Decision Date: 08/15/02	Archive Date: 11/06/02

Citation Nr: 0209978	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-27 986	)	DATE AUG 15, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



VACATUR

On July 23, 2002, the Board of Veterans' Appeals (Board) 
issued a decision in the above titled case, finding that new 
and material evidence to reopen the claim of service 
connection for a low back disorder had been submitted, and 
directing that further development of the evidence be 
undertaken.  Other claims were adjudicated at that time as 
well.

The Houston, Texas, Regional Office (RO) then notified the 
Board that service connection for a low back condition had 
been granted in a May 1997 rating decision.  There was, 
therefore, no issue on appeal before the Board regarding a 
low back condition.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002).

Hence, the Board decision reopening the veteran's claim of 
service connection for a low back disorder, as well as the 
request for development of evidence with regard to the back 
condition, will be vacated.


ORDER

Insofar as it pertains to a claim of service connection for a 
low back disorder, the Board decision of July 23, 2002 is 
vacated.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0208284	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to a compensable rating for residuals of the 
removal of the left navicular accessory bone.

[The issues of an increased rating for a left ear hearing 
loss, reopening a claim of service connection for a left eye 
disability, and service connection for a low back disability 
will be subjects of a later Board decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1988 to September 1992.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1995 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran perfected a timely appeal with respect to a claim 
for an increased rating for a left hand disability.  At his 
December 1996 hearing (a transcript of which is in the claims 
file), he expressly dropped this appeal.  Hence that matter 
is not before the Board.  

As was mentioned above, in December 1996 the veteran 
testified at a personal hearing before a hearing officer at 
the RO.  This was scheduled in response to a hearing request 
on the veteran's May 1996 Form 9, wherein he stated he 
desired a hearing before a member of the Board, but also 
crossed out the words "the BVA" and substituted "St. 
Petersburg."  The RO interpreted this to be a request for a 
hearing before a hearing officer.  In April 1998, the RO 
sought to clarify whether the veteran also desired a Board 
hearing.  The veteran checked the box which stated "I wish 
to appear at a local hearing before a local hearing officer 
only.  My previous hearing has satisfied my request for a 
personal hearing before the BVA."  Nonetheless, the RO 
scheduled a Board hearing in October 1998; the veteran failed 
to report.  In correspondence dated in June 1999, he filed a 
form on which he checked an option stating a desire to change 
his request for a BVA Travel Board hearing to a BVA video 
hearing.  It is unclear what request this refers to, as no 
then pending request is in the file.  However, the RO 
scheduled a hearing in June 2002, and notified the veteran at 
his address of record in May 2002.  In May 2002, the veteran 
contacted the RO via email, and stated that he now resides in 
London, England, and "I will not be able to come for the 
hearing,"  The veteran has amply clarified that he no longer 
desires a hearing before a Member of the Board.

The Board is undertaking additional development on the claim 
of service connection for a low back disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue, as well as 
claims seeking to reopen a claim of service connection for 
left eye disability and for an increased rating for left ear 
hearing loss.


FINDINGS OF FACT

1.  A December 1992 RO decision denied service connection for 
a back disability based on a finding that there was no 
evidence of a current, chronic low back disability

2.  Evidence received since the December 1992 Board decision 
was not previously of record and bears directly and 
substantially on the question of whether the veteran has a 
current low back disorder causally related to his military 
service.

3.  There is no competent evidence of any current knee 
disability, nor is there any evidence of a knee injury or 
complaints in service.

4.  Residuals of removal of the left navicular accessory bone 
include swelling and tenderness at the site of the excision, 
as well as pain with standing or walking for extended 
periods.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1992 rating 
decision is new and material, and the claim of entitlement to 
service connection for a low back disorder may be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Service connection for a bilateral knee disability is 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  A 10 percent rating is warranted for residuals of removal 
of the left navicular accessory bone.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Code 5284 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002) and Bernklau v. 
Principi, No. 00-7122 (May, 20, 2002), the United States 
Court of Appeals for the Federal Circuit held that the "duty 
to assist" provisions of section 3(a) of the VCAA do not 
have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]  The regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, that provision applies only to claims to 
reopen filed on or after August 29, 2001.  Hence, it does not 
apply in the instant case.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The expanded VCAA notification duties are 
applicable to claims to reopen final decisions.  Quatruccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

With respect to the issues addressed below, the Board finds 
that there has been substantial compliance with the mandates 
of the VCAA and implementing regulations.  The knee 
disability claim has been considered on the merits.  The 
record includes service medical records, VA examination 
reports, private medical records, and private medical 
opinions.  No pertinent outstanding evidence has been 
identified.  The veteran has been notified of the applicable 
laws and regulations.  Discussions in April 2001 
correspondence regarding the VCAA, in the rating decision, in 
the statement of the case, and in supplemental statements of 
the case have informed him what he needs to establish 
entitlement to the benefits sought, what evidence VA has 
obtained, and what action will be taken by VA to assist him.  
Remand of this case to the RO for consideration in light of 
the regulations implementing the VCAA would serve no useful 
purpose.

Factual Background

Service medical records reveal no complaints of or treatment 
for a knee injury or disease.  A November 1988 enlistment 
examination revealed asymptomatic pes planus, but no other 
defects.  In March 1989, the veteran reported low back pain 
for four days.  Objective testing was negative, and 
mechanical low back pain was diagnosed.  He complained of low 
back pain again in January 1990 following digging.  There was 
spasm and tenderness at L4-5.  In April 1990, the veteran had 
low back pain after pushing a car.  A decreased range of 
motion was noted, along with bilateral paravertebral 
tenderness in the lumbosacral area.  Musculoskeletal strain 
was diagnosed.  The veteran also injured his thoracic spine 
lifting weights in June 1991.  X-rays of the thoracic spine 
were normal.

In September 1989, the veteran began complaining of pain in 
his left foot and ankle.  In March 1990, the os navicularis, 
the navicular accessory bone, was excised.  Tenderness at the 
site of the incision was noted in May 1990, and orthotics 
were prescribed several times.  In July 1991, the veteran 
complained of pain on jumping, and stated that orthotics were 
not helping.  Hard orthotics were noted to increase the pain 
in October 1991; the veteran reported he could not run with 
them.  In January 1992, the veteran complained of consistent 
pain with running.  There were slight swelling over the 
incision area, and pain on motion.  Strength was decreased.  
Pain occurred with excessive pronation.  Symptomatic pes 
planus was diagnosed.

On April 1992 examination for separation from service, the 
veteran complained of bilateral foot pain, and stated he 
required inserts.  The examiner noted pes planus and the 
excision of the accessory navicular bone.

On October 1992 VA general medical examination, the veteran 
complained of low back pain and residuals of a left ankle 
injury and surgery.  His gait was normal, and superficial 
scars were noted on the lower extremities from tendon 
transplants.  Residuals of surgery to the left foot was the 
relevant diagnosis.  On VA orthopedic examination, the 
veteran reported the removal of the accessory navicular; he 
had some pain and a questionably intermittent limp since the 
surgery.  A well-healed scar was seen, and x-rays showed no 
abnormalities of the bones and joints of the left foot.  No 
impairment of the foot other than the history of excision, 
was noted.  The veteran also reported that he had 
intermittent back pain since 1989, when he injured it 
lifting.  Pain was intermittent, and increased with motion.  
He denied numbness, tingling, or weakness. There were absent 
deep tendon reflexes in both lower extremities, although this 
was an "uncommon normal variant."  X-rays showed no 
significant abnormalities.  Muscle strength and sensation 
were normal in both legs.  No lumbosacral spine impairment 
was seen.

Evidence received since the December 1992 RO rating includes:

Private medical records from February 1993 to August 1995 
reveal treatment for chronic low back pain "from military."

VA outpatient records from June 1993 to September 1996 reveal 
treatment for an acute back injury in July 1995.  The veteran 
reported injuring his back while bending to pick up a box.  
The lower back was tender to palpation, and there was limited 
range of motion secondary to pain.  Low back pain was 
diagnosed.

A February 1995 orthopedic examination revealed complaints of 
left foot swelling if the veteran failed to use a shoe 
insert.  He reported a fracture of the navicula in service.  
A tender bony protrusion was noted on the left foot posterior 
to the insertion of the navicula.  Residual pain in the left 
foot "from the fractured navicula with posterior tibial 
tendinitis was diagnosed.  A mild hallux valgus deformity was 
noted on x-ray.

A private chiropractor stated in January 1996 correspondence 
that he had treated the veteran for a chronic low back 
syndrome dating back to 1991.  The doctor opined that the 
condition was permanent and due to "service related 
activities."

A January 1996 examination by a private orthopedic surgeon 
reveals complaints of left foot pain with resection of the 
accessory navicular.  There was full range of motion of the 
ankles bilaterally.  The left foot showed a healed scar and 
idiopathic pes planus.  There was tenderness in the area.  X-
rays showed the site of the excision, but were otherwise 
unremarkable.  The relevant diagnosis was an idiopathic left 
flat foot with flexible type deformity.

Private medical records from July and December 1996 reveal 
complaints of low back and left foot pain.  The veteran 
reported a navicular fracture and a lower back injury.  He 
complained of pain in the left foot, with restricted motion 
of the ankle in dorsiflexion and plantar flexion.  The left 
foot was mildly swollen.  Strength was not tested secondary 
to pain.  Trigger points were noted on the lumbar paraspinal 
muscles and the quadratus lumborum muscles, with decreased 
forward bending to 45 degrees.  Lateral bending was also 
decreased.  Left navicular fracture and lumbosacral 
sprain/strain were diagnosed.  In December 1996, the foot 
pain was noted to be occasional; there was still restricted 
motion of the back.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1996.  He stated that his knees 
began to hurt in service as a result of jumping on and off an 
armored vehicle as part of his reconnaissance duties.  Pain 
had increased recently, and he often felt like his knees were 
"giving up" and that he might fall down.  He reported that 
a VA doctor found a "deformity that has been aggravated" 
and he required surgery.  His biggest problem was his back, 
which was in constant pain.  He hurt it in the military while 
carrying equipment.  The veteran's left foot had a tender and 
painful scar from the excision.  It would swell and be 
painful when he stood for more than 30 minutes.  He used shoe 
inserts, and would rest the foot and ice it to relieve pain.

Analysis

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The previous denial of service connection for a low back 
disability in December 1992 was based on a finding that no 
current, chronic back disability was shown.  Since that 
decision, the veteran has submitted an opinion by a private 
chiropractor stating that he does have a chronic low back 
problem, and that such was related to his military service.  
This evidence was not previously of record, and bears 
directly and substantially upon the veteran's claim.  Hence 
it is new and material, and the claim of service connection 
for a low back disorder may be reopened.

Inasmuch as the claim has been reopened, analysis proceeds to 
de novo review.  The Board finds at the outset that the 
evidence of record is insufficient for the determination 
required, and that further development of the evidence is 
necessary.  As was noted above, the Board will undertake 
additional development; de novo review of the claim will be 
addressed in a separate, later decision. 

Service Connection for a Bilateral Knee Condition

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West 12 Vet. App. 
247, 253 (1999).

Here, there is no competent evidence of a knee injury or 
complaints in service, nor is there any competent (medical) 
evidence of any current knee disability.  While the veteran 
testified that knee pain began in service from jumping on and 
off an armored vehicle, and that he had been treated since 
that time for knee pain, there is a complete absence of any 
complaints of knee pain in his medical records, obtained per 
his notices.  Knee disability was not mentioned on orthopedic 
examinations, nor do treatment records reflect any complaint 
of knee pain.  Because neither current knee disability nor a 
knee injury in service is shown, service connection for a 
knee disability is not warranted.

Rating of Residuals of the Removal of the Left Navicular 
Accessory Bone

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for such rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's left foot disability has been rated under Code 
5284, as an "other injury" to the foot.  Moderate injury 
warrants a 10 percent rating.  Moderately severe injury is 
rated 20 percent, and a severe injury is rated 30 percent 
disabling.  For actual loss of use of the foot, a 40 percent 
rating is assigned.
In service, the veteran complained repeatedly of foot pain.  
Swelling and/or tenderness was noted at the site of the 
excision on several occasions, and pain on motion was also 
noted.  Although examiners have noted that pes planus plays a 
role in the veteran's left foot pain, his complaints were 
also tied directly to the excision of the navicular accessory 
bone.  With resolution of reasonable doubt in the veteran's 
favor, the Board finds that the residuals of the navicular 
accessory bone excision may be considered as approximating a 
degree of impairment moderate in scope.  They are present and 
affect such functions as walking and prolonged standing.  
Consequently, a 10 percent rating is warranted for this 
disability.  38 C.F.R. § 4.7.  As the disability picture only 
approximates, but does not fully satisfy one of moderate 
impairment, it follows that moderately severe disability is 
not shown; and that a rating in excess of 10 percent is not 
warranted.


ORDER

The claim of service connection for a low back disability is 
reopened.

Service connection for a bilateral knee disorder is denied.

A 10 percent rating for residuals of removal of the left 
navicular accessory bone is granted, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

